El Juez Asociado Señor Alonso Alonso
emitió la opinión del Tribunal.
¿Se sostiene la confiscación de un vehículo de motor de un tercero cuando por el delito que da base a la confisca-ción se desestiman los cargos al determinarse que no existe causa probable para acusar al imputado (pasajero del ve-hículo confiscado)? ¿Puede sostenerse la confiscación de un vehículo sólo mediante la presentación de evidencia que haya sido suprimida en el proceso criminal, por el delito que da base a la confiscación, por ser fruto de un registro o allanamiento ilegal? Estas son las interrogantes que plan-tean los casos del epígrafe, de los cuales ordenamos su con-solidación por requerir nuestra expresión en cuanto a la naturaleza de la confiscación en esta jurisdicción y su re-lación con el procedimiento criminal. Veamos los hechos pertinentes.
HH
A. Hechos del Recurso RE-86-313
Los hechos que dan base al primero de estos recursos, Caso Núm. RE-86-313, interpuesto por el recurrente Carlos F. Del Toro Lugo, surgen de un incidente acaecido el 26 *977de octubre de 1985. En esa fecha el hijo del recurrente conducía un vehículo que era propiedad de su padre y lle-vaba como pasajeros a otras dos (2) personas cuando fue detenido por la Policía al conducir contra el tránsito. La intervención del policía José Torres Bonilla culminó en la expedición de un boleto de tránsito contra el conductor (hijo del recurrente) y con el arresto del pasajero Martín Santana por alegada posesión de la sustancia controlada conocida como “marihuana”. Procedió, así, la Policía a con-fiscar el vehículo de motor marca Honda, modelo de 1980 y tablilla Núm. 36-B-916.(1)
Conforme a las disposiciones de ley, el recurrente incoó una demanda para impugnar la confiscación. A su vez, con-tinuaban los procedimientos en el caso criminal contra el pasajero Martín Santana. En dicho caso se celebró la vista preliminar correspondiente en la cual se determinó la no existencia de causa probable para acusar por el delito de infracción al Art. 404 de la Ley de Sustancias Controladas de Puerto Rico, 24 L.P.R.A. see. 2404. Dicha determinación *978advino final y firme sin que el Estado solicitara una vista en alzada.
Así las cosas, el 8 de mayo de 1986 se celebró la vista en el pleito de confiscación. Los demandantes presentaron el testimonio de Carlos Del Toro Lugo y de su hijo Carlos Del Toro Ortiz. Se sometió una copia certificada de la resolu-ción del Caso V.P. 85-1519 de la cual surge la determina-ción de no causa contra Martín Santana Ramírez. Por su parte, el Estado presentó la misma prueba utilizada en la vista preliminar contra Santana Ramírez, a saber, el testi-monio del agente Torres Bonilla y un memorando del agente Guzmán Cancel que certificaban la sustancia in-cautada como marihuana. No surge de los autos —ni alega el recurrente— objeción alguna a la introducción de la prueba presentada por el Estado. El tribunal, ante la prueba presentada por las partes, dictaminó que procedía la confiscación realizada por el Estado.
De dicha sentencia, los demandantes solicitaron revi-sión ante nos y alegaron error en la apreciación de la prueba por parte del tribunal de instancia; además, alega-ron básicamente que “si [la] prueba presentada no sirvió para la determinación de causa en la vista preliminar contra Santana Ramírez que viajaba como pasajero en el ve-hículo del demandante menos podía servir para ser utili-zada en [el caso de confiscación]”. Caso Núm. RE-86-313, Revisión, pág. 4.
B. Hechos del Recurso RE-86-326
Por otra parte, el otro recurso ante nuestra considera-ción, Caso Núm. RE-86-326, fue instado por el recurrente Waldemar López Matos y se fundamenta en los hechos siguientes. El 23 de julio de 1985 se expidió una orden de allanamiento contra la residencia y los vehículos del recu-rrente para buscar material relacionado con el juego ilegal de la bolita. Durante el allanamiento se ocupó material relacionado al juego de la bolita en la residencia del recu-*979rrente y un blackjack dentro de uno de los vehículos, razón por la cual dicho vehículo fue confiscado.(2)
Oportunamente, el recurrente y su esposa instaron ac-ción de impugnación a la confiscación del vehículo marca Toyota, modelo de 1981 y tablilla Núm. 57-J-536.
Durante la vista en su fondo, los demandantes ofrecie-ron una copia de la orden de allanamiento que dio base a la ocupación del vehículo confiscado y una copia del informe de arresto hecho por el agente que diligenció dicha orden, las cuales se admitieron como evidencia sin oposición. Ade-más presentó, aunque el tribunal no la admitió (por lo cual quedó como prueba ofrecida ni admitida en evidencia), la minuta de la vista en el caso Pueblo v. Waldemar López Matos. De tales documentos se desprende que no sólo el acusado resultó absuelto de la causa criminal, sino que dicha absolución tuvo como base la supresión de la única evidencia delictiva ocupada al imputado, ante la ausencia de motivos fundados que justificaran la expedición de la orden de allanamiento. Tal hecho ha sido aceptado por los recurridos. (3)
El Estado, por su parte, alegó que no existía controver-sia alguna en cuanto a la transportación del arma en el *980vehículo y que la absolución no había sido producto de una determinación en los méritos del caso.
Sometido el caso por las partes, el tribunal declaró sin lugar la impugnación de la confiscación en vista de que el sobreseimiento de los cargos criminales no fue el producto de una determinación del caso en sus méritos. De dicha sentencia acudió en revisión el recurrente, y alega básica-mente que “err[ó] el Honorable Tribunal de Instancia al declarar sin lugar la Demanda de Confiscación, luego de habérsele demostrado fehacientemente que el registro y allanamiento que produjo el alegado black-jack en el vehí-culo confiscado era uno ilegal, y/o que no se violó estatuto legal alguno con el referido vehículo confiscado; habiendo sido resuelto así por medio de un dictamen judicial válido, final, firme e inapelado”. (Énfasis suprimido.) Caso Núm. RE-86-326, Petición, pág. 5.(4) Veamos.
HH
En nuestra jurisdicción la confiscación es el acto de ocu-pación, y de investirse para sí, que realiza el Ejecutivo por *981mandato de la Asamblea Legislativa de todo derecho de propiedad sobre cualesquiera bienes, derechos, privilegios, intereses, reclamaciones, valores, dinero en efectivo, vehí-culos y cualquier otro medio de transportación, utensilios, artefactos, máquinas, equipo, instrumentos y cualquier otro objeto análogo que haya sido utilizado en relación con la comisión de delitos tipificados en el Código Penal de Puerto Rico, en las leyes de sustancias controladas, de ar-mas ilegales y explosivos, en las de juegos prohibidos, leyes fiscales, leyes de vehículos y tránsito, de embarcaciones y leyes contra el crimen organizado, entre otras. Ley Uni-forme de Confiscaciones de 1988, Ley Núm. 93 de 13 de julio de 1988 (34 L.P.R.A. see. 1723 et seq.).(5)
En el ámbito federal y local se ha estatuido la facultad del Estado de apropiarse de bienes relacionados con la ac-tividad delictiva, tanto como parte de los procedimientos penales que se llevan contra el propietario de éstos, como por medio de una acción civil contra la cosa u objeto mismo. La primera se conoce como confiscación criminal, y aunque sus orígenes se remontan al viejo derecho común anglosajón, su introducción en la legislación criminal federal es de cuño reciente.(6) Se trata de una acción in perso-nam contra un imputado en un caso criminal en el cual se impone la confiscación como una pena adicional contra éste si resulta convicto. La confiscación criminal forma *982parte integral del procedimiento criminal contra el propie-tario de la cosa a ser incautada, y la convicción de éste es, precisamente, el fundamento que origina la confiscación. Su naturaleza es de tipo punitivo y va dirigida principal-mente a promover el interés del Estado en cuanto a que el criminal no se lucre de su actividad delictiva. Véanse: 98th Cong., 2d Sess., 4 U.S. Code Cong. & Adm. News, págs. 3374-3401 (1984); United States v. Turkette, 452 U.S. 576, 585 (1981). Véase, además, D.J. Fried, Rationalizing Criminal Forfeiture, 79 J. Crim. L. & Criminology 328, 357-360 (1988). En este sentido, la confiscación criminal no se limita a los instrumentos del delito, objeto de las confiscaciones civiles, sino que además se extiende a las ganancias y a los frutos en general de la actividad delictiva. Véanse: United States v. Parcel of Rumson, N.J., Land, 507 U.S. 111 (1993); United States v. Ginsburg, 773 F.2d 798 (7mo Cir. 1985); United States v. Navarro-Ordas, 770 F.2d 959 (1985).
En la jurisdicción federal la confiscación civil se trata de una acción in rem, contra la cosa, en la cual se le imputa su utilización en la comisión de un delito. Se trata de una ficción jurídica mediante la cual —en cierta medida— se culpa a la propia cosa por su participación en el delito. United States v. U.S. Coin & Currency, 401 U.S. 715 (1971). Como señalara el Tribunal Supremo de EE.UU.: “It is the property which is proceeded against, and, by resort to a legal fiction, held guilty and condemned as though it were conscious instead of inanimate and insentient.” Various Items v. United States, 282 U.S. 577, 581 (1931). Puesto que la acción estatal se dirige contra la cosa en sí misma, en general, la culpabilidad o inocencia del propie-tario es irrelevante en cuanto a la procedencia o no de la confiscación civil. Goldmith-Grant Co. v. United States, 254 U.S. 505 (1921); Calero-Toledo v. Pearson Yatch Leasing Co., 416 U.S. 663 (1974); United States v. One Assortment of 89 Firearms, 465 U.S. 354 (1984); General Motors *983Acceptance v. Brañuela, 61 D.P.R. 725 (1943); Meléndez v. Tribunal Superior, 90 D.P.R. 656, 677 (1964); E.L.A. v. Tribunal Superior, 94 D.P.R. 717, 721 (1967); Ochoteco v. Tribunal Superior, 88 D.P.R. 517 (1963); Carlo v. Srio. de Justicia, 107 D.P.R. 356 (1978). El derecho del Estado de tomar posesión de la cosa surge del mal uso que se le haya dado a ésta. United States v. Parcel of Rumson, N.J., Land, supra.
Los elementos pertinentes a la determinación de si pro-cede una confiscación civil son: si existe prueba suficiente y preponderante de que se haya cometido un delito, y que exista un nexo entre la comisión del delito y la propiedad confiscada. General Motors Acceptance v. Brañuela, supra; Fried, supra, pág. 382. La confiscación civil constituye una acción independiente del resultado de la acción penal que por el mismo delito el Estado pueda incoar contra un sos-pechoso en particular, de haber alguno.
En relación con la confiscación in rem o civil, el Tribunal Supremo de Estados Unidos, en Austin v. United States, 509 U.S. 602, 621-622 (1993), resolvió lo siguiente:
“... [A] civil sanction that cannot fairly be said solely to serve a remedial purpose, but rather can only be explained as also serving either retributive or deterrent purposes, is punishment, as we have come to understand the term.” ... In light of the historical understanding of forfeiture as punishment, the clear focus of ss 881(a)(4) and (a)(7) on the culpability of the owner, and the evidence that Congress understood those provisions as serving to deter and to punish, we cannot conclude that forfeiture under ss 881(a)(4) and (a)(7) serves solely a remedial purpose. ... We therefore conclude that forefeiture under these provisions constitutes “payment to a sovereign as punishment for some offense”, ... and, as such, is subject to the limitations of the Eighth Amendment’s Excessive Fines Clause. (Enfasis en el original suprimido y énfasis suplido.)
En la opinión citada, el Tribunal Supremo de Estados Unidos reconoce el carácter mixto de la confiscación civil, que por un lado sirve un objetivo remedial en beneficio del Estado, United States v. One Assortment of 89 Firearms, *984supra, pág. 365,(7) junto con el fin social preventivo en cuanto a la futura utilización de la propiedad con fines de-lictivos y, a su vez, enfatiza el objetivo de ésta a servir como castigo o pena al propietario del bien que ha sido objeto de la confiscación. (8)
A pesar de que en Austin v. U.S., supra, se reconoce que una confiscación del objeto de contrabando puede interpre-tarse como una acción de naturaleza remedial, en la me-dida en que se remueva de la sociedad un objeto peligroso o ilegal (citando a United States v. One Assortment of 89 Firearms, supra), se plantea la dificultad de tipificar ciertos objetos (como un automóvil y los bienes inmuebles) como “instrumentos de contrabando” que justifican la acción remedial. (9)
Recientemente, el Tribunal Supremo de Estados Unidos resolvió que se requiere la celebración de una vista previa a una confiscación de propiedad inmueble. U.S. v. James *985Daniel Good Real Property et al., 62 L.W. 4013 (1993). En este caso, al momento de la confiscación, de acuerdo con la ley federal, 21 U.S.C. sec. 881(a)(7),(10) el propietario había sido convicto por un delito bajo la ley de sustancias contro-ladas del estado de Hawaii. El Tribunal expresó lo si-guiente:
... based upon the importance of the private interests at risk and the absence of countervailing Government needs, we hold that the seizure of real property under [21 U.S.C.] s. 881(a)(7) is not one of those extraordinary instances that justify the postponement of notice and hearing. Unless exigent circumstances are present, the Due Process Clause requires the Government to afford notice and a meaningful opportunity to be heard before seizing real property subject to civil forfeiture.
To establish exigent circumstances, the Government must show that less restrictive measures — i.e., a lis pendens, restraining order, or bond— would not suffice to protect the Government’s interests in preventing the sale, destruction, or continued unlawful use of the real property. (Escolio omitido y énfasis suplido.) U.S. v. James Daniel Good Real Property, supra, pág. 4018.
A pesar de que en U.S. v. James Daniel Good Real Property, supra —por tratarse de una confiscación de propie-dad inmueble— no aplica al caso que nos ocupa, la opinión refleja la tendencia de interpretar restrictivamente las le-yes de confiscación. En dicha opinión el Tribunal tomó en consideración la importancia histórica y la vigencia actual del interés privado que representa el derecho del propieta-rio a mantener control sobre la propiedad y a estar libre de *986la interferencia gubernamental. Allí se expresó que una incautación ex parte crea un riesgo de error inaceptable. El Tribunal distingue que aunque los estatutos de confisca-ción constituyen un poderoso instrumento para poner en vigor la legislación de sustancias controladas, la intención del Congreso no fue privar a los propietarios inocentes de su propiedad.(11)
HH HH
En Puerto Rico, el procedimiento de confiscaciones contenido en la Ley Uniforme de Confiscación de Vehículos, Bestias y Embarcaciones, Ley Núm. 39 de 4 de julio de 1960 (34 L.P.R.A. ants. sees. 1721 y 1722), sustituida por la Ley Uniforme de Confiscaciones de 1988 es de carácter civil o in rem. Véanse: Calero-Toledo v. Pearson Yatch Leasing Co., supra; E.L.A. v. Tribunal Superior, supra; U.S. v. One Assortment of 89 Firearms, supra; Metro Taxicabs v. Tesorero, 73 D.P.R. 171 (1952); Ochoteco v. Tribunal Superior, supra; General Motors Acceptance v. Brañuela, supra; Torres v. Buscaglia, Tes., 68 D.P.R. 336 (1948); Martinez v. Buscaglia, Tes., 69 D.P.R. 438 (1948); Gral. Motors Acceptance v. Tribl. de Distrito, 70 D.P.R. 941 (1950); Stuckert Motor Co. v. Tribl. de Distrito, 74 D.P.R. 527 (1953); Estado Libre Asociado v. Tribl. Superior, 76 D.P.R. 842 (1954). Véase, además, la Exposición de Motivos de la citada Ley Núm. 93 (1988 Leyes de Puerto Rico 409).
Por otro lado, independientemente de la naturaleza *987civil de la acción, la forma como ha sido aplicada la san-ción, el procedimiento que se utiliza y las defensas permi-tidas en éste, refleja su propósito punitivo. La confiscación de los bienes se considera un elemento disuasivo para que una persona, por temor a exponerse al peligro de perder su propiedad, limite su actividad delictiva o se dificulte su realización. Véase la Exposición de Motivos de la Ley Núm. 14 de 10 de junio de 1993, Leyes de Puerto Rico, pág. 44.
El procedimiento de confiscación va dirigido contra la cosa (in rent), y no contra el dueño, de modo que si éste, consciente y voluntariamente, la ha puesto en posesión del infractor o de la persona bajo la cual éste actúa, los derechos del dueño corren la suerte del uso a que el poseedor pueda someter el vehículo. Estado Libre Asociado v. Tribl. Superior, supra; Metro Taxicabs v. Tesorero, supra; General Motors Acceptance v. Brañuela, supra. Esta norma general ha cedido en aquellas situaciones que el propietario no ha puesto el vehículo en posesión del infractor de manera voluntaria (Estado Libre Asociado v. Tribl. Superior, supra, pág. 721) o cuando se han tomado medidas cautelares expresas para precaver el uso ilegal de la propiedad en la comisión de un delito. Ochoteco v. Tribunal Superior, supra. Cf. Calero-Toledo v. Pearson Yatch Leasing Co., supra; Carlo v. Srio. de Justicia, supra, pág. 361.
La jurisprudencia de Puerto Rico ha seguido una “ruta de cautelosa atenuación de severidad” al aplicar el princi-pio de confiscación de la propiedad del inocente, conforme indicamos en Carlo v. Srio. de Justicia, 107 D.P.R. 356 (1978), y recientemente reiteramos en Alvenre Corp. v. Srio. de Justicia, 130 D.P.R. 760 (1992), opinión de confor-midad emitida por el Juez Asociado Señor Fuster Berlin-geri, a la cual se unieron el Juez Presidente Señor Andréu García y el Juez Asociado Señor Alonso Alonso. En Carlo v. Srio. de Justicia, supra, pág. 362, también explicamos que “\c\ada caso debe verse y pesarse a la luz de sus hechos ... [A/]o toda entrega de la posesión de un vehículo tiene igua-*988les motivaciones, ni idéntica justificación, ni la misma ne-cesidad ni similares propósitos”. (Enfasis suplido.) Al no ser favorecidas por las cortes las confiscaciones, y al inter-pretarse restrictivamente los estatutos que las autorizan, hemos sostenido que tal interpretación debe resultar “con-sistente con la justicia y los dictados de la razón natural”. (Énfasis suprimido.) Pueblo v. González Cortés, 95 D.P.R. 164, 168 (1967). Véase Carlo v. Srio. de Justicia, supra, citado en Alvenre Corp. v. Srio. de Justicia, supra, pág. 766.
En resumen, en Alvenre Corp. v. Srio. de Justicia, supra, consideramos los siguientes criterios al evaluar los contornos de la defensa de tercero inocente en casos de confiscación: validez del propósito que persigue la confiscación, la razón natural y nuestro sentido de justicia.
Desde Carlo v. Srio. de Justicia, supra, anticipamos el riesgo que podría representar este poderoso instrumento del Estado en una situación del dueño inocente de un bien confiscado. Veamos.
IV
En nuestra jurisdicción “[l]a absolución en los méritos adjudica con finalidad irreversible el hecho central, tanto del caso criminal como el de confiscación, de que el vehículo no se utilizó para transportar mercancía ilícita. ... La doctrina de impedimiento colateral por sentencia exige la desestimación del segundo proceso, aun. cuando tenga por objeto un delito distinto, si al resolverse el caso anterior se adjudicaron y determinaron hechos necesariamente decisivos para el segundo. Pueblo v. Lugo, 64 D.P.R. 554, 559-560 (1945). Pueblo v. Ortiz Marrero, 106 D.P.R. 140 (1977)”. Carlo v. Srio. de Justicia, supra, pág. 363. En el caso anterior (Carlo v. Srio. de Justicia, supra, págs. 364-365), resolvimos que la absolución en los méritos de un acusado, “dueño del vehículo confiscado[,] inevitable-*989mente comprende la adjudicación de la cuestión central de que no utilizó el vehículo para transportar material prohibido”. Al así resolver, explicamos que “la sentencia absolutoria en juicio tiene un valor y trascendencia que amparan no sólo la libertad, sino también el derecho de propiedad del absuelto, y que el automóvil no es por su naturaleza instrumento de crimen y sí un bien mueble des-tinado al aprovechamiento por su dueño en actividades lícitas”. Carlo v. Srio. de Justicia, supra, pág. 365. Antici-pamos también en Carlo v. Srio. de Justicia, supra, pág. 364, que resolver lo contrario sería colocar al acusado en riesgo de ser castigado dos (2) veces por el mismo delito, violentando el Art. II, Sec. 11 de la Constitución del Estado Libre Asociado de Puerto Rico, L.P.R.A., Tomo 1; además de que vulneraría los preceptos constitucionales que exclu-yen la privación de propiedad, sin un debido proceso, o su toma sin mediar una justa compensación. Art. II, Secs. 7 y 9, Const. E.L.A., supra.
En Carlo v. Srio. de Justicia, supra, pág. 365, ex-plicamos que “[e]l diseño legislativo prevaleciente en Puerto Rico dentro del cual se complementan las disposiciones confiscatorias de leyes especiales con el procedimiento ordenado en la Ley Uniforme de Confiscación (34 L.P.R.A. see. 1721 y ss.) mantiene una distancia y una separación de campos entre la conducta del poseedor de la propiedad utilizada en la empresa criminal y el interés del dueño inocente, y una concentración en la cosa o instrumento del crimen en sí como objetivo abstracto del decomiso, indispensables para proteger la seguridad y bienestar del pueblo contra el crimen y el fraude”. (Enfasis suplido.) Allí nos circunscribimos estrictamente a la situación o los hechos ante nuestra consideración; es decir, un acusado —dueño del vehículo confiscado— que fue absuelto en los méritos. Reconocimos y reiteramos la excepción que constituye el interés particular de un dueño inocente en *990contraposición al legítimo interés del orden público en ma-teria de confiscaciones.
Delineada la naturaleza y los propósitos que orientan nuestra Ley Uniforme de Confiscaciones de 1988, nos co-rresponde ahora evaluar si una determinación de no causa para acusar a un imputado, la cual advino final y firme, constituye cosa juzgada en su modalidad de impedimento colateral por sentencia en el pleito de impugnación de la confiscación.
V
En una vista preliminar, la prueba ofrecida por el Es-tado se orienta a demostrar que existe causa probable para creer que se cometió un delito y que el imputado fue su autor. Pueblo v. López Camacho, 98 D.P.R. 700, 702 (1970); Vázquez Rosado v. Tribunal Superior, 100 D.P.R. 592 (1972); Pueblo v. Rivera Alicea, 125 D.P.R. 37 (1989).
El propósito de la vista preliminar es
... determinar si es necesario celebrar un juicio plenario contra el imputado, con las gravosas consecuencias que ello con-lleva tanto para éste como para el Estado. En su dinámica in-terna funciona a base de probabilidades, esto es, si es probable que se haya cometido el delito y si probablemente fue cometido por el imputado. Regla 23(c) de Procedimiento Criminal, 34 L.P.R.A. Ap. II. De ahí que no exista una determinación final de inocencia o culpabilidad en esta etapa. Tal determinación se hace en el juicio propiamente. Pueblo v. Rivera Alicea, supra, pág. 41, citando a Pueblo v. Rodríguez Aponte, 116 D.P.R. 653, 660 (1985), y a Pueblo v. González Pagán, 120 D.P.R. 684 (1988).
Igual análisis aplica a nuestro estatuto de confiscaciones. La norma general vigente en esta jurisdicción está dirigida a los efectos de que sólo constituirán un impedimento a la acción de confiscación aquellas determinaciones judiciales en un juicio plenario que inevitable-*991mente adjudiquen, en sus méritos, los hechos esenciales de la acción confiscatoria. Carlo v. Srio. de Justicia, supra, págs. 364-365. Excepto en casos extraordinarios, como norma general la absolución o desestimación de los cargos contra un imputado particular en el procedimiento criminal no constituye impedimento contra el ejercicio de la ac-ción civil de confiscación. Los casos ante nos justifican el reconocimcento de otra excepción a esta norma general para evitar incongruencias entre el ordenamiento criminal y el civil que no se justifican.
La determinación de que existe causa probable constituye una autorización judicial para encauzar. Véanse: Pueblo v. González Malavé, 116 D.P.R. 578, 583 (1985), y Pueblo v. Quiñones, Rivera, 133 D.P.R. 332 (1993), entre otros. De otra parte, “cuando en la vista preliminar se determina que no existe causa probable para acusar por delito alguno, el imputado quedará exonerado [del delito imputado en la denuncia original]. Regla 23(c) de Procedimiento Criminal, 34 L.P.R.A. Ap. II. En ese caso, el tribunal perderá su jurisdicción sobre el imputado para procesarlo por delito alguno. Para que el tribunal adquiera o retenga autoridad o jurisdicción tendrá que citarle nuevamente para la celebración de la vista en alzada”. Pueblo v. Quiñones, Rivera, supra, págs. 336-337, citando a Pueblo v. Félix Avilés, 128 D.P.R. 468, 476 (1991).
La vista preliminar, en términos del quantum de la prueba, require una mera scintilla o un mínimo de evidencia para apoyar la determinación prima facie acerca de que se cometió un delito y que con toda probabilidad fue el imputado quien lo cometió. Véanse: Pueblo v. Rivero, Lugo y Almodóvar, 121 D.P.R. 454, 475 (1988); Pueblo v. Rodríguez Aponte, 116 D.P.R. 653 (1985); Pueblo v. López Camacho, supra, entre otros.
En Pueblo v. Félix Avilés, supra, pág. 476, explicamos que la exoneración producto de una determinación *992de no causa, en vista preliminar, no tiene un carácter final, puesto que no se trata de una adjudicación en los méritos. Dicha exoneración “no impide que el Estado pueda conti-nuar el proceso contra el imputado [dado que] existen pro-cedimientos subsiguientes que son parte integral de la ac-ción penal seguida contra el imputado. Uno de esos procedimientos lo es la vista preliminar en alzada”. Véase Pueblo v. Rivera Colón, 119 D.P.R. 315 (1987).
Conforme a nuestro ordenamiento procesal penal, para que el tribunal adquiera jurisdicción sobre el imputado en la vista preliminar en alzada, es un requisito indispensable del debido proceso de ley que éste sea citado previa y adecuadamente. Véanse: Pueblo v. González Rivera, 132 D.P.R. 517 (1993); Pueblo v. Félix Avilés, supra; Pueblo v. Méndez Pérez, 120 D.P.R. 137 (1987); Pueblo v. Rivera Colón, supra; Pueblo v. Vélez Castro, 105 D.P.R. 246 (1976); Pueblo v. Opio Opio, 104 D.P.R. 165, 170 (1975).
Sin embargo, cuando se determina la inexistencia de causa en la vista preliminar y el Ministerio Público no solicita la celebración de una vista preliminar en alzada luego de transcurrir el término de sesenta (60) días, como norma general esa determinación que exonera al imputado adviene final y firme.(12) El tribunal carece entonces de jurisdicción sobre dicho imputado. Pueblo v. Felix Avilés, supra; Pueblo v. Quiñones, Rivera, supra.

El efecto de lo antes indicado es que la determinación de no causa final y firme de un imputado constituye una de-terminación judicial que deja a éste libre, independiente-mente de si es una determinación en los méritos o no lo es.

En resumen, al considerar la naturaleza de la vista pre-liminar y sus objetivos, debemos concluir que cuando no *993exista ni una scintilla de evidencia para la determinación de causa probable en la vista preliminar —en aquellas si-tuaciones en que esa determinación judicial advenga final y firme— tampoco podría sostenerse la confiscación de un vehículo relacionada con el delito imputado. El propósito punitivo, que también persigue la confiscación, nos impide resolver lo contrario. El fundamento sobre el cual descansa la confiscación ha desaparecido al ser exonerado el impu-tado del delito que precisamente justificó la incautación del automóvil por parte del Estado.
Además, para propósitos de una confiscación, la deter-minación de no causa de la vista preliminar, en específico, ante las circunstancias como las del caso que nos ocupa, en que el dueño del vehículo es un tercero, tiene el mismo efecto que la absolución en los méritos de un acusado, dueño del vehículo, conforme fue resuelto en Carlo v. Srio. de Justicia, supra. Sin duda, el sostener la confiscación del automóvil, en circunstancias como las de este caso, consti-tuiría una pena aplicada al dueño inocente. El automóvil no es en sí mismo un objeto peligroso cuya confiscación cumpla el objetivo remedial que el Tribunal Supremo de Estados Unidos reconoció en United States v. One Assortment of 89 Firearms, supra.
En consecuencia, resolvemos que una sentencia final y firme de un tribunal respecto a una determinación de no causa en vista preliminar constituye cosa juzgada en su modalidad de impedimento colateral por sentencia en el pleito de impugnación de confiscation.(13)
*994Además, en los casos que el imputado no sea el dueño de la propiedad confiscada, éste tendrá a su alcance probar que no ha puesto la propiedad en posesión del supuesto infractor de manera voluntaria o que tomó las medidas cautelares expresas para prevenir el uso ilegal de la propiedad en la comisión de un delito, o de que es un tercero inocente, si es necesario.
En el caso del recurrente Carlos F. Del Toro Lugo, éste alega que la determinación de no causa se debió a que el juez no creyó el testimonio del agente en cuanto a la razo-nabilidad del registro realizado. El recurrente impugnó la confiscación mediante la presentación de una copia certifi-cada de la resolución de no causa dictada por el tribunal en la causa criminal por el delito relacionado a la confiscación y de prueba testifical.
En este caso el dueño del vehículo se lo prestó a su hijo, quien transportó al pasajero al cual no se le determinó causa probable por el delito imputado. El dueño del vehí-culo, además, nada tenía que ver con el pasajero ni con la marihuana que éste alegadamente poseía. Ante estas cir-cunstancias, donde además al hijo del dueño del vehículo —quien lo conducía— no se le imputó delito alguno, no podía concluir razonablemente el tribunal que dicho vehí-culo estaba siendo utilizado para transportar, cargar o *995trasladar drogas o para facilitar la comisión del delito imputado. El Estado no logró probar la existencia de causa probable para acusar por el delito imputado al pasajero. El pasajero no obtuvo el consentimiento del dueño del vehí-culo para utilizarlo para transportar drogas. Concluimos, entonces, que el Sr. Carlos F. Del Toro Lugo era, además, un tercero inocente contra el cual no puede sostenerse la confiscación.
Revocamos la sentencia del tribunal de instancia que denegó la impugnación de la confiscación en este caso.
VI
Réstanos examinar la controversia en cuanto a si se puede sostener la confiscación civil mediante la presenta-ción de evidencia previamente suprimida en el procedi-miento criminal relacionado, por ser ésta producto de un allanamiento ilegal.
El Tribunal Supremo federal se enfrentó a esta interro-gante en el caso de Plymouth Sedan v. Pennsylvania, 380 U.S. 693 (1965). En dicho caso se señaló que sería una anomalía permitir la utilización de evidencia obtenida de forma ilegal en el pleito de confiscación para probar la co-misión del delito cuando esta misma evidencia tuvo que ser suprimida y no pudo ser utilizada para probar el delito en la acción penal por imperativo constitucional. Plymouth Sedan v. Pennsylvania, supra, pág. 701. Al respecto se re-solvió que bajo la Décimocuarta Enmienda de la Constitu-ción federal, L.P.R.A., Tomo 1, es obligatorio para los esta-dos aplicar la regla de exclusión de evidencia sentada en el caso Mapp v. Ohio, 367 U.S. 643 (1961), en los procesos de confiscación respecto a la evidencia obtenida en violación a la Cuarta Enmienda de la Constitución federal, supra. Plymouth Sedan v. Pennsylvania, supra, pág. 702. Véase, también, W.R. LaFave, Search and Seizure: A Treatise on the *996Fourth Amendment, 2da ed., Minnesota, Ed. West Publishing Co., 1987, Vol. 1, Sec. 1.7(a).
A igual conclusión llegamos al analizar la situación de acuerdo con los preceptos de la Constitución del Estado Libre Asociado de Puerto Rico. El Art. II, Sec. 10 de nuestra Constitución, supra, específicamente declara que la evidencia obtenida en violación a ésta no será admisible en los tribunales. La exclusión de la evidencia ilegalmente obtenida se origina en consideraciones de política pública fundamentales al ordenamiento democrático establecido por la Constitución. La exclusión de esta evidencia nada tiene que ver con su valor probatorio, confiabilidad ni con la búsqueda de la verdad pues, por definición, una regla de exclusión de evidencia tiene el efecto de eliminar la evidencia pertinente a una controversia o a la credibilidad de un testigo. Toll y Sucn. Rivera Rojas v. Adorno Medina, 130 D.P.R. 352 (1992). Su fundamento se encuentra, como he-mos señalado, en consideraciones de orden público, básicas a nuestro sistema democrático. Al respecto señalamos en Toll y Sucn. Rivera Rojas v. Adorno Medina, supra, págs. 358-359:
... [Plodemos decir que la regla de exclusión encarna tres (3) propósitos ínsitos en el Art. II, Sec. 10 de la Constitución del Estado Libre Asociado, supra. Primero, disuadir y desalentar a los funcionarios del orden público de que violen la protección constitucional (deterrence). Se reconoce que este elemento disuasivo realmente es el más fundamental. Segundo, integridad judicial. Los tribunales no deben ser cómplices de actos de des-obediencia a la Constitución y admitir evidencia ilegalmente obtenida. Y tercero, impedir que el Gobierno se beneficie de sus propios actos ilícitos; de otra manera la ciudadanía perdería confianza en el Gobierno.
A tales efectos, la aplicación de la regla de exclusión no se limita a causas criminales, sino que se extiende a acciones administrativas y civiles en que se cumplen sus propósitos de política pública o en que el Gobierno sea *997parte. Véanse: Pagán Hernández v. U.P.R., 107 D.P.R. 720 (1978); E.L.A. v. Coca Cola Bott. Co., 115 D.P.R. 197 (1984); Toll y Sucn. Rivera Rojas v. Adorno Medina, supra; LaFave, op. cit., págs. 144-145.
Es más que evidente que la regla de exclusión del Art. II, Sec. 10 de nuestra Constitución, supra, aplica a los pleitos de confiscación. Se trata de un pleito en el cual se impugna la incautación, sin compensación alguna, de una propiedad por parte del Estado a base de la obtención ilegal de evidencia por parte de los propios agentes del Estado en violación de los derechos constitucionales de los ciudadanos. El resolver lo contrario constituiría una invitación al Estado a violentar las garantías constitucionales de los ciudadanos, puesto que independientemente de que se obtenga una convicción penal, se estaría imponiendo una sanción económica civil en beneficio del Estado, en ocasiones mayor a la pena establecida a manera de multa por el delito en particular. Claramente estaríamos permitiendo que el Estado se beneficie de sus propios actos ilícitos. Véanse: 1 LaFave and Israel, Criminal Procedure Sec. 3.1(b), pág. 135 (1984); D. Nevares-Muñiz, Sumario de derecho procesal penal puertorriqueño, 3ra ed. rev., Hato Rey, Ed. Inst. Desarrollo del Derecho, 1989, pág. 61.
En conformidad con lo antes señalado, resolvemos que la determinación final y firme respecto a la exclusión o su-presión de una evidencia ilegalmente obtenida, hecha en el procedimiento penal por el delito que da base a la confis-cación, constituirá cosa juzgada en su modalidad de impe-dimento colateral por sentencia, en cuanto a la admisión de dicha evidencia en la acción de impugnación de confis-cación, siempre que dicha determinación judicial sea debi-damente planteada e introducida en evidencia. En cuanto al recurso instado por el recurrente Waldemar López Ma-tos, surge la aceptación por parte del Estado sobre la exis-tencia de una determinación judicial final y firme que de*998clare la irrazonabilidad del registro y allanamiento, y conceda la exclusión de la evidencia delictiva.
Por las razones expuestas en esta opinión, se revoca la sentencia del tribunal de instancia en este caso por cuanto la confiscación exclusivamente descansó en evidencia que por imperativo constitucional debió ser suprimida.

Se dictará sentencia de conformidad.

El Juez Asociado Señor Negrón García emitió una opi-nión concurrente y disidente. El Juez Asociado Señor Re-bollo López emitió una opinión concurrente.
— O —

 El Art. 512 de la Ley de Sustancias Controladas de Puerto Rico, 24 L.P.R.A. see. 2512, establece lo siguiente en su parte pertinente:

“See. 2512. Confiscaciones

“(a) Los siguientes bienes estarán sujetos a confiscación por el Estado Libre Asociado de Puerto Rico:
“(1) Toda sustancia controlada fabricada, distribuida, dispensada o adqui-rida, infringiendo las disposiciones de este Capítulo;
“(2) Toda materia prima, producto o equipo de cualquier clase que se use o se proyecte usar en la fabricación, confección de compuestos, elaboración, entrega, importación, o exportación de cualquier sustancia controlada, infringiendo las dispo-siciones de este Capítulo;
“(3) Tbda propiedad que se use o esté destinada a usarse como envase de la propiedad descrita en los apartados (1) y (2) de este inciso;
“(4) Todo medio de transporte, incluyendo naves aéreas, vehículos, bestias o embarcaciones, que se usen o se destinen para transportar o facilitar en alguna forma la transportación, venta, recibo, posesión o encubrimiento de la propiedad descrita en los apartados (1) y (2) de este inciso;
“(5) Todos los libros, récords y estudios o investigaciones, incluyendo fór-mulas, microfilms, cintas registradoras e información que se use o se proyecte usar, infringiendo este Capítulo.
“(b) Cualquier propiedad sujeta a confiscación de acuerdo con el apartado (4) del inciso (a) de esta sección será incautada siguiendo el procedimiento establecido por la Ley núm. 39, de 4 de junio de 1960, según enmendada, conocida como Ley Uniforme de Confiscación de Vehículos, Bestias y Embarcaciones, sees. 1721 y 1722 del Título 34.” (Énfasis suplido.)


 La Ley de Armas de Puerto Rico, en su Art. 37 (25 L.P.R.A. sec. 447), dispone:

“Sec. 447. Transportación de armas prohibidas; confiscación

“El Secretario de Justicia confiscará cualquier vehículo, bestia o embarcación marítima o aérea en que se cargue, descargue, transporte, lleve o traslade; que se use para cargar, descargar, transportar, llevar o trasladar; o que se sorprenda car-gado, o en el momento de cargar, o descargar, o de estar transportando, llevando o trasladando, cualquier arma en violación de este Capítulo.
"Para la confiscación y disposición de vehículos, bestias y embarcaciones marí-timas o aéreas se seguiré el procedimiento establecido por ley conocida como ‘Ley Uniforme de Confiscación de Vehículos, Bestias y Embarcaciones’.”


 El recurrente señala como error del tribunal a quo el no haber aceptado como evidencia la minuta de la vista en el caso criminal arriba señalada, de la cual surge que el Tribunal Superior suprimió la evidencia delictiva en poder del Estado. En su comparecencia, el Hon. Procurador General acepta que el error fue cometido y nos señala que “de la Minuta de la vista celebrada el... 2 de mayo de 1986 en el caso por infracción a la Ley de Bolita (Páginas 10 y 11 del Apéndice de la Petición) se des-prende claramente que no s[ó]lo el acusado fue absuelto, sino que además, la Moción de Supresión de Evidencia presentada por éste fue declarada con lugar”. (Enfasis suplido.) Caso Núm. RE-86-326, Alegato de los recurridos, pág. 9.


 El recurrente planteó, además, los tres (3) errores siguientes:
“1. Cometió error el Honorable Tribunal de Instancia al concluir siendo la prueba clara a esos efectos de que el automóvil objeto de la acción de confiscación no era propiedad del aquí demandante-recurrente, y en adición el que la Moción de Supresión de Evidencia presentada por éste mismo en la acción criminal que se siguió en su contra había sido declarada Sin Lugar por el Tribunal Superior, cuando ello era todo lo contrario.
“3. Cometió error el Honorable Tribunal de Instancia al no aceptar en eviden-cia la prueba ofrecida y no admitida, ya que al así hacerlo privó al apelante de aportar prueba relevante, pertinente y que sostenía de manera contundente las ale-gaciones de su Demanda.
“4. Cometió error el Honorable Tribunal de Instancia al declarar sin lugar la Demanda de Impugnación de Confiscación, pues con ello tuvo el efecto de privar a los demandantes de su propiedad sin un debido proceso de ley sin una justa compensa-ción; toda vez que los mecanismos que se utilizaron para ocupar el referido vehículo habían resultado para la fecha del 6 de junio de 1986, cuando se dictó la Sentencia en el caso de autos, unos ilegales.” (Énfasis en el original.) Caso Núm. RE-86-326, Pe-tición, pág. 6.
Los recurridos aceptan que los errores enumerados como 1 y 3 fueron cometidos por el tribunal. Respecto al error número 4 puede apreciarse que se trata básica-mente de la misma cuestión planteada en el error que pasaremos a discutir.


 La Ley Núm. 14 de 10 de junio de 1993 (34 L.P.R.A. see. 1723) enmendó el Art. 2 de la Ley Uniforme de Confiscaciones de 1988 para establecer una presunción relacionada con la incautación de dinero en efectivo e instrumentos negociables. En específico, la enmienda señala lo siguiente:
“Se presume que el dinero en efectivo e instrumentos negociables que se en-cuentren en el lugar o lugares (premises) donde ocurre la incautación son el producto de la actividad ilegal, o han sido utilizados o se han intentado utilizar para llevar a cabo el acto que da lugar a la confiscación.” 34 L.P.R.A. see. 1723.


 El Congreso federal legisló esta pena inicialmente al aprobar la ley conocida como Racketeer Influenced and Corrupt Organizations Statute (RICO Act), 18 U.S.C. sec. 1961 et seq. Posteriormente, entre otras, se incluyó como parte de las sanciones estatuidas en el Continuing Criminal Enterprise Statute, 21 U.S.C. see. 848. Véanse: 4 U.S. Code Cong. & Adm. News, págs. 3374-3380 (1984); United States v. Parcel of Rumson, N.J., Land, 507 U.S. 111 (1993). En Puerto Rico se ha incorporado la pena de confiscación como parte de las disposiciones de la Ley contra el Crimen Organi-zado, 25 L.P.R.A. sec. 971d.


 En United States v. One Assortment of 89 Firearms, 465 U.S. 354 (1984), el Tribunal Supremo federal resolvió que por considerarse la confiscación de las armas según 18 U.S.C. sec. 924(d) una sanción civil de naturaleza remedial y no un proce-dimiento criminal ni una pena adicional por la comisión de un delito, a ésta no le aplica la doctrina de doble exposición ni de impedimento colateral por sentencia. Por ello, aunque el imputado fue absuelto de los cargos criminales al levantar la defensa de entrampamiento, esto no impidió que el Estado siguiera un procedimiento de confiscación de las armas. En apoyo a su posición, el Tribunal distinguió la natura-leza civil (in rem) de la confiscación y el “quantum” de prueba en cada acción. El Tribunal rechazó expresamente sus pronunciamientos previos en sentido contrario, según expresados un siglo atrás en Coffey v. United States, 116 U.S. 436 (1886). Cf. Murphy v. United States, 272 U.S. 630, 631-632 (1926); Helvering v. Mitchell, 303 U.S. 391, 397-398 (1938); One Lot Emerald Cut Stones v. United States, 409 U.S. 232 (1972).


 Refiérase, además, a Alexander v. United States, 509 U.S. 544 (1993), en el cual el Tribunal Supremo federal remitió para la consideración del Tribunal de Ape-laciones (Octavo Circuito) si las confiscaciones, según 18 U.S.C. sec. 1963(a) —RICO ACT— violaban la Octava Enmienda de la Constitución federal, L.P.R.A., Tomo 1, que impide la imposición de multas excesivas.


 En Austin v. United States, 509 U.S. 602 (1993), el Tribunal Supremo de Estados Unidos explica que ha reservado expresamente la interrogante de si la fic-ción del procedimiento in rem puede utilizarse para confiscar la propiedad o un bien de una persona inocente. Id., pág. 502, citando a Goldsmith-Grant Co. v. United States, 254 U.S. 505, 512 (1921), Calero-Toledo v. Pearson Yatch Leasing Co., 416 U.S. 663 (1974), dicho Foro anticipó que la confiscación de la propiedad de una persona realmente inocente (truly innocent owner) levantaría serias interrogantes constitucionales. En el caso Austin v. United States, supra, pág. 617 esc. 10, no fue necesario considerar esta interrogante.


 El texto de 21 U.S.C. sec. 881(a)(7) dispone lo siguiente:
“(a) Subject property
“The following shall be subject to forfeiture to the United States and no property right shall exist in them:
“(7) All real property, including any right, title, and interest (including any leasehold interest) in the whole of any lot or tract of land and any appurtenances or improvements, which is used, or intended to be used, in any manner or part, to commit, or to facilitate the commission of, a violation of this subchapter punishable by more than one year’s imprisonment, except that no property shall be forfeited under this paragraph, to the extent of an interest of an owner, by reason of any act or omission established by that owner to have been committed or omitted without the knowledge or consent of that owner.”


 Conforme se explicó en Austin v. United. States, supra, la ficción de que el objeto se considera el ofensor primordial y no su propietario descansa en la noción de que aquel propietario que ha permitido que su propiedad se vea involucrada en un acto delictivo ha actuado negligentemente. En dicha opinión se explica lo siguiente:
“In the criminal context we have permitted punishment in the absence of conscious wrongdoing, so long as the defendant was not ‘powerless’ to prevent or correct the violation. United States v. Park, 421 U.S. 658, 673 (1975) (corporate officer strictly liable under the Food, Drug, and Cosmetic Act). There is nothing inconsistent, therefore, in viewing forfeiture as punishment even through the forefeiture is occasioned by the acts of a person other than the owner.” (Énfasis suplido.) Austin v. United States, supra, pág. 503 esc. 11.


 Para aquellas situaciones de excepción a esta norma general, refiérase a Pueblo v. González Rivera, 132 D.P.R. 517 (1993); Pueblo v. Rivera Arroyo, 120 D.P.R. 114, 120 (1987); Pueblo v. Rivera Colón, 119 D.P.R. 315, 325 (1987); Pueblo v. Cordero Rodríguez, 110 D.P.R. 638, 639 (1981); Pueblo v. Reyes Herrans, 105 D.P.R. 658, 660 (1977).


 En Rodríguez Rodríguez v. Colberg Comas, 131 D.P.R. 212, 220-221 (1992), señalamos que “[e]l requisito de identidad de partes en la cosa juzgada y en su modalidad de impedimento colateral, el cual reafirmamos en A&P Gen. Contractors v. Asoc. Caná, supra, sigue ¿a regla de mutualidad, que prohíbe la alegación de cosa juzgada ‘contra una parte ... a menos que esta fuera parte original o se hallare en relación mutua (privity) con otra ...’ ”. (Enfasis suplido.) En este caso reiteramos que “el impedimento debe ser mutuo”, citando a Andreu v. P.R. Ry., L. & P., 33 D.P.R. 617, 618 (1942). íd.
En nuestra jurisdicción se adscriben a la propiedad confiscada las consecuencias derivadas del delito que justificó la incautación por parte del Estado. Desde esa *994perspectiva independientemente del titular o propietario de un bien confiscado, dicho objeto responde por el delito que justificó su incautación de igual modo que la persona imputada de delito, a menos que sea un tercero inocente. Existe, pues, entre el sujeto activo (que alegadamente comete un delito), sea éste procesado o no criminal-mente y el sujeto pasivo (titular o propietario del bien confiscado), una relación mutua creada en virtud del estatuto que autoriza al Estado confiscar bienes y objetos.
Esta relación, en casos como el de marras, es suficiente para permitir en el pleito de impugnación el impedimento colateral por sentencia. Destacamos que el hecho central sobre el cual emana la autoridad del Estado para sostener la confisca-ción de un vehículo ya fue adjudicado. De lo que se trata precisamente es de la rela-ción entre la propiedad confiscada (el vehículo) y el alegado delito. En virtud del propio estatuto de confiscaciones y la cautelosa atenuación de severidad que se hace en estos casos, debemos reconocer la existencia de identidad de partes entre los sujetos (activo y pasivo) afectados por la ficción jurídica establecida en la ley de confiscaciones. Para estos fines, en situaciones como ésta, el dueño o propietario del bien confiscado se coloca en la misma situación que el sujeto que alegadamente cometió el delito que autorizó al Estado a confiscar la propiedad.